    Case 1:20-cv-02935-BMC Document 22 Filed 03/08/21 Page 1 of 3 PageID #: 81


                                                                               C/M
                                                                                                  C/M
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
                                                                  :
    JACQUES POPE ROSS,                                            :        MEMORANDUM DECISION
                                                                  :        AND ORDER
                                          Plaintiff,              :
                                                                  :        20-cv-2935 (BMC)
                           - against -                            :
                                                                  :
    METROPOLITAN TRANSPORTATION                                   :
    AUTHORITY LONG ISLAND RAILROAD,                               :
                                                                  :
                                          Defendant.
    -----------------------------------------------------------   X

COGAN, District Judge.

           In this employment discrimination case, plaintiff’s counsel sought to withdraw from

representation on January 12, 2021 because he had been unable to reach his client since October

26, 2020 despite multiple attempts at communication. I entered an order advising plaintiff that if

he did not file an opposition to the motion, have new counsel appear on his behalf, or advise the

Court that he would proceed without counsel by January 29, 2021, the action may be dismissed

as abandoned. When plaintiff did not respond by February 1, 2021, I granted counsel’s motion

to withdraw and ordered plaintiff to show cause by March 1, 2021 why the case should not be

dismissed as abandoned. Plaintiff failed to respond to the second order as well.1

           “The Second Circuit has directed district courts to consider five factors, none of which is

dispositive, in deciding whether to dismiss an action for failure to prosecute: (1) whether the

plaintiff’s failure to prosecute caused a delay of significant duration; (2) whether the plaintiff

was given notice that further delay would result in dismissal; (3) the likelihood that the defendant

will be prejudiced by further delay; (4) the balance between the need to alleviate court calendar


1
    Counsel served copies of both orders on plaintiff by mail and email.
 Case 1:20-cv-02935-BMC Document 22 Filed 03/08/21 Page 2 of 3 PageID #: 82




congestion and the plaintiff’s right to an opportunity for a day in court; and (5) the efficacy of

lesser sanctions.” Lopez v. Smurfit-Stone Container Enter., Inc., 289 F.R.D. 103, 104–05

(W.D.N.Y. 2013) (citing United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d

Cir. 2004)).

       Each factor weighs in favor of dismissal here. First, this case has been delayed for nearly

five months due to plaintiff’s failure to prosecute the case. See Cain v. Simon & Schuster, No.

11 CIV. 4460, 2013 WL 1608620, at *3 (S.D.N.Y. Apr. 15, 2013) (“In general, failure to

prosecute for durations between two and five months have been found to be insufficiently long to

weigh in favor of dismissal, while durations of five to eight months are usually sufficient.”);

Lopez v. Catholic Charities of Archdiocese of N.Y., 2001 WL 50896, at *3–4 (S.D.N.Y. Jan. 22,

2001) (dismissing action where plaintiff failed to advance claim for three months and failed to

respond to court orders). Second, the Court has issued two notices to plaintiff regarding the risk

of dismissal; further attempts to warn plaintiff would be futile due to his inaccessibility. See

Caussade v. United States, 293 F.R.D. 625, 629 (S.D.N.Y. 2013). Third, “[w]here a plaintiff has

become inaccessible for months at a time, courts presume prejudice.” Id. at 630 (collecting

cases). Fourth, although plaintiff has an important right to be heard, he has demonstrated little

interest in prosecuting the case. “It is not an efficient use of the Court’s or [defendant’s]

resources to permit this case to languish on the docket in the hope that plaintiff will reappear in

the future.” Davison v. Grillo, No. 05-CV-4960, 2006 WL 2228999, at *2 (E.D.N.Y. Aug. 3,

2006). Fifth, lesser sanctions would be futile because plaintiff is neither in communication with




                                                  2
 Case 1:20-cv-02935-BMC Document 22 Filed 03/08/21 Page 3 of 3 PageID #: 83




the Court nor responding to its orders. See Caussade, 293 F.R.D. at 631.

       Accordingly, this action is dismissed for plaintiff’s failure to prosecute.

SO ORDERED.                            Digitally signed by Brian
                                       M. Cogan
                                      ______________________________________
                                                            U.S.D.J.
Dated: Brooklyn, New York
       March 8, 2021




                                                 3
